 1   James J. Belanger, No. 011393
     JBELANGER LAW PLLC
 2   PO Box 447
 3   Phoenix, Arizona 85280-0447
     (602) 888-6072
 4   jjb@belangerlaw.com
 5
     Spencer G. Scharff, No. 028946
 6   SCHARFF PLLC
     502 W. Roosevelt Street
 7   Phoenix, Arizona 85003
 8   (602) 739-4417
     spencer@scharffplc.com
 9
     Attorneys for Defendant
10
     Charles Langley
11
                        IN THE UNITED STATES DISTRICT COURT
12                          FOR THE DISTRICT OF ARIZONA
13
     Laney Sweet, et al.,                        NO. CV-17-00152-PHX-GMS
14                                               LEAD CASE
15                           Plaintiffs,
                                                 CONSOLIDATED WITH:
16   v.                                          No. CV-17-00715-PHX-GMS
17   City of Mesa, et al.,                       MOTION TO SEAL DEFENDANTS’
18                                               JOINT NOTICE OF SWEET
                             Defendants.         PLAINTIFFS’ EXTRAJUDICIAL
19                                               STATEMENTS
20
     Grady Shaver, et al.
21
                             Plaintiffs,
22
23   v.

24   City of Mesa, et al.,
25
                             Defendants.
26
            Pursuant to LRCiv 5.6(b), Defendants move to file under seal their Joint Notice of
27
     Sweet Plaintiffs’ Extrajudicial Statements and exhibits (“Joint Notice”).
28
 1          The Court entered a Protective Order on January 5, 2018 (Doc. 111), which
 2   allowed the parties to designate certain documents and portions of depositions as
 3   confidential.
 4          Documents to be deemed “confidential” under the Protective Order include
 5   “private information wherein there exists a reasonable expectation of privacy.” The
 6   Confidential designation applies to the documents themselves and any documents that
 7   describe the contents of the same. Pursuant to the Protective Order, documents and
 8   portions of depositions that are designated as confidential must not be made available to
 9   parties other than the Court, a named party, counsel of record and their staff, expert
10   witnesses and consultants who have signed an agreement to abide by the Protective
11   Order, and court reporters that are transcribing depositions.
12          The Joint Notice refers to and includes documents that have been designated as
13   Confidential.   Moreover, the Joint Notice highlights extrajudicial statements that
14   Defendants believe violate L.R.Civ. 83.8(a) and will interfere with a fair trial. Filing
15   such statements in a public filing would only further their improper purpose.
16          For the foregoing reasons, Defendants move this Court for leave to file the Joint
17   Notice of Sweet Plaintiffs’ Extrajudicial Statements and exhibits under seal.
18
19
20
21
22
23
24
25
26
27
28
                                                  2
 1   Respectfully Submitted this 10th day of June 2020.
 2                                           JBELANGER LAW PLLC
 3                                           /s/ James J. Belanger
 4                                           James J. Belanger

 5                                           /s/ Spencer G. Scharff
                                             Spencer G. Scharff
 6
                                             SCHARFF PLLC
 7
                                             Attorneys for Defendant Charles Langley
 8
                                             WIENEKE LAW GROUP, PLC
 9
                                             /s/ Christina Retts (with permission)
10                                           Kathleen L. Wieneke
11                                           Christina Retts

12                                           Attorneys for Defendants City of Mesa, Brian
                                             Elmore, Christopher Doane, and Bryan
13
                                             Cochran
14
                                             O'CONNOR & DYET, P.C.
15
                                             /s/ Karen Stillwell (with permission)
16                                           Daniel J. O’Connor, Jr.
17                                           Karen Stillwell

18                                           Attorneys for Defendants Phillip Brailsford and
                                             Corrine Brailsford
19
20                                           JONES SKELTON HOCHULI, P.L.C.
21                                           /s/ John T. Masterson (with permission) ___
22                                           John T. Masterson
                                             Joseph J. Popolizio
23
                                             Attorneys for Defendant Richard Gomez
24
25
26
27
28
                                                3
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on June 10, 2020, I electronically transmitted the above
 3   document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to all CM/ECF registrants.
 5
     /s/ Spencer G. Scharff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
